DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             DAN CHILIEAN,
                               Appellant,

                                   v.

       CHASE RUSSELL and GENESIS CAPITAL GROUP LLC,
                         Appellees.

                             No. 4D21-3222

                        [December 29, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ellen Feld, Judge; L.T. Case No. COWE20-18368.

  Jesse Long and Aylin Ruiz of Legal Grit, PLLC, Boca Raton, for
appellant.

  Frank Dello Russo and Yanina Ziberman of South Florida Law, PLLC,
Hallandale Beach, for appellees.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.